PER CURIAM.
The circuit court should have considered appellant’s Motion for Reconsideration as a Motion to Amend the Petition for Writ of Mandamus. Given that the motion set forth additional facts that refuted the factual conclusions reached by the court in denying the Petition for Writ of Mandamus, such motion should have been granted. See Cason v. Fla. Parole Comm’n, 819 So.2d 1012, 1013 (Fla. 1st DCA 2002); Hall v. Key, 476 So.2d 787, 789 (Fla. 1st DCA 1985). REVERSED and REMANDED for further proceedings.
ERVIN, BOOTH, and KAHN, JJ., concur.